DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed on 10/20/2021 has been entered. Claims 1-3,6-7,12-15,20-23 and 26-27 
remain for examination.  Claims 4-5, 8-11, 16-19, 22-25, and 28-30, drawn to the invention Group II, have been from consideration due to an election without traverse filed on 10/6/2020.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 4-5, 8-11, 16-19, 22-25, and 28-30 directed to Group II invention which was non-elected without traverse.  However, since claims 4-5, 8-11, 16-19, 22-25, and 28-30 are dependent on allowed generic claims, the withdrawn claims are herein rejoined. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims, rejoin withdraw claims 4-5, 8-11, 16-19, 22-25, and 28-30 to the claim set.

Accordingly, claims 1-30 should all be read as original claims 1-30 and herein provided for 
further reviews:

1. (original) A voting system, comprising: a ballot tabulation device configured to tabulate a plurality of paper ballots cast by a plurality of voters in an election, wherein one or more of the paper ballots comprises a provisional ballot on which is printed an identification code that represents a voter code assigned to a voter who cast the provisional ballot, wherein the ballot tabulation device tabulates each paper ballot by determining one or more contest selections marked on the paper ballot and storing the contest selections within a cast vote record (CVR) for the paper ballot and, for each provisional ballot, additionally providing a link between the CVR and the voter code for the provisional ballot; and an election management system configured to use the link to identify the CVR associated with each of one or more voter codes identified as having a change in eligibility status, wherein the election management system is configured to update a total vote count by either (i) including the contest selections stored within the CVR in the total vote count when an eligibility determination indicates the voter associated with the identified voter code is an eligible voter or (ii) exclude the contest selections stored within the CVR from the total vote count when an eligibility determination indicates the voter associated with the identified voter code is an ineligible voter.  
2. (original) The voting system of claim 1, wherein the ballot tabulation device is configured to provide a user interface that enables an operator to enter the voter code for the provisional ballot, wherein the ballot tabulation device is also configured to generate the identification code based on the voter code and print the identification code on the provisional ballot.  
3. (original) The voting system of claim 1, further comprising a voting device configured to 2 CORE/0803338.0237/161902515.1Serial No.: 16/942,637 Docket No.: 0803338.0237 provide a user interface that enables a voter to input the contest selections, wherein the voting device is also configured to mark the contest selections on a paper activation card or other paper medium to create the paper ballot.  
4. (original) The voting system of claim 3, wherein the voting device is configured to provide a user interface that enables an operator to enter the voter code for the provisional ballot, wherein the voting device is also configured to generate the identification code based on the voter code and print the identification code on the provisional ballot.  
5. (original) The voting system of claim 3, further comprising an electronic pollbook configured to assign the voter code to the provisional ballot, wherein the electronic pollbook is also configured to generate the identification code based on the voter code and print the identification code on the paper activation card or other paper medium.  
6. (original) The voting system of claim 1, wherein the identification code printed on the provisional ballot comprises the voter code or a barcode that encodes the voter code.  
7. (original) The voting system of claim 6, wherein the CVR for the provisional ballot includes a CVR identifier, wherein the ballot tabulation device is configured to provide the link by creating a cross- reference table that associates the voter code with the CVR identifier, and wherein the election management system is configured to access the cross-reference table to identify the CVR associated with each inputted voter code.  
8. (original) The voting system of claim 1, wherein the identification code printed on the provisional ballot comprises an encrypted voter code or a barcode that encodes the encrypted voter code, wherein the encrypted voter code is generated by encrypting the voter code using an encryption key.  
9. (original) The voting system of claim 8, wherein the CVR for the provisional ballot 3 CORE/0803338.0237/161902515.1Serial No.: 16/942,637 Docket No.: 0803338.0237 includes a CVR identifier, wherein the ballot tabulation device is configured to provide the link by creating a cross- reference table that associates the encrypted voter code with the CVR identifier, and wherein the election management system is configured to encrypt each inputted voter code using the encryption key and then access the cross-reference table to identify the CVR associated with the inputted voter code as encrypted.  
10. (original) The voting system of claim 8, wherein the ballot tabulation device is configured to provide the link by storing the encrypted voter code within the CVR for the provisional ballot, and wherein the election management system is configured to encrypt each inputted voter code using the encryption key and then identify the CVR that stores the inputted voter code as encrypted.  
11. (original) The voting system of claim 8, wherein the ballot tabulation device is configured to provide the link by storing the encrypted voter code within the CVR for the provisional ballot, and wherein the election management system is configured to decrypt the encrypted voter code stored within each CVR using a decryption key and then identify the CVR that stores the inputted voter code.  
12. (original) The voting system of claim 1, wherein the ballot tabulation device and the election management system are each configured to prevent a user from accessing the contest selections stored in the CVR for the provisional ballot.  
13. (original) A voting system, comprising: a ballot tabulation device configured to tabulate a plurality of paper ballots cast by a plurality of voters in an election, wherein one or more of the paper ballots comprises a provisional ballot, wherein the ballot tabulation device tabulates each paper ballot by determining one or more contest selections marked on the paper ballot and storing the contest selections within a cast vote 4 CORE/0803338.0237/161902515.1Serial No.: 16/942,637 Docket No.: 0803338.0237 record (CVR) for the paper ballot and, for each provisional ballot, the ballot tabulation device is further configured to provide a user interface that enables an operator to enter a voter code assigned to a voter who cast the provisional ballot and, in response, the ballot tabulation device is configured to print an identification code associated with the voter code on the provisional ballot and provide a link between the CVR and the voter code for the provisional ballot; and an election management system configured to use the link to identify the CVR associated with each of one or more voter codes identified as having a change in eligibility status, wherein the election management system is configured to update a total vote count by either (i) including the contest selections stored within the CVR in the total vote count when an eligibility determination indicates the voter associated with the identified voter code is an eligible voter or (ii) exclude the contest selections stored within the CVR from the total vote count when an eligibility determination indicates the voter associated with the identified voter code is an ineligible voter.  
14. (original) The voting system of claim 13, wherein the identification code printed on the provisional ballot comprises the voter code or a barcode that encodes the voter code.  
15. (original) The voting system of claim 14, wherein the CVR for the provisional ballot includes a CVR identifier, wherein the ballot tabulation device is configured to provide the link by creating a cross- reference table that associates the voter code with the CVR identifier, and wherein the election management system is configured to access the cross-reference table to identify the CVR associated with each inputted voter code.  
16. (original) The voting system of claim 13, wherein the identification code printed on the provisional ballot comprises an encrypted voter code or a barcode that encodes the encrypted voter code, wherein the encrypted voter code is generated by encrypting the voter code using an 5 CORE/0803338.0237/161902515.1Serial No.: 16/942,637 Docket No.: 0803338.0237 encryption key.  
17. (original) The voting system of claim 16, wherein the CVR for the provisional ballot includes a CVR identifier, wherein the ballot tabulation device is configured to provide the link by creating a cross- reference table that associates the encrypted voter code with the CVR identifier, and wherein the election management system is configured to encrypt each inputted voter code using the encryption key and then access the cross-reference table to identify the CVR associated with the inputted voter code as encrypted.  
18. (original) The voting system of claim 16, wherein the ballot tabulation device is configured to provide the link by storing the encrypted voter code within the CVR for the provisional ballot, and wherein the election management system is configured to encrypt each inputted voter code using the encryption key and then identify the CVR that stores the inputted voter code as encrypted.  
19. (original) The voting system of claim 16, wherein the ballot tabulation device is configured to provide the link by storing the encrypted voter code within the CVR for the provisional ballot, and wherein the election management system is configured to decrypt the encrypted voter code stored within each CVR using a decryption key and then identify the CVR that stores the inputted voter code.  
20. (original) The voting system of claim 13, wherein the ballot tabulation device and the election management system are each configured to prevent a user from accessing the contest selections stored in the CVR for the provisional ballot.  
21. (original) A voting system, comprising: a ballot tabulation device configured to tabulate a plurality of paper ballots cast by a plurality of voters in an election, wherein one or more of the paper ballots comprises a provisional 6 CORE/0803338.0237/161902515.1Serial No.: 16/942,637 Docket No.: 0803338.0237 ballot on which is printed an identification code associated with a voter code assigned to a voter who cast the provisional ballot, wherein the ballot tabulation device tabulates each paper ballot by determining one or more contest selections marked on the paper ballot and storing the contest selections within a cast vote record (CVR) for the paper ballot and, for each provisional ballot, additionally providing a link between the CVR and the voter code for the provisional ballot; and an election management system configured to identify the CVR associated with each of one or more voter codes identified as having a change in eligibility status, wherein the election management system is configured to update a total vote count by either (i) including the contest selections stored within the CVR in the total vote count when an eligibility determination indicates the voter associated with the identified voter code is an eligible voter or (ii) exclude the contest selections stored within the CVR from the total vote count when an eligibility determination indicates the voter associated with the identified voter code is an ineligible voter, and wherein the election management system is configured to prevent a user from accessing the contest selections stored in the CVR for the provisional ballot.  
22. (original) The voting system of claim 21, wherein the ballot tabulation device is configured to provide a user interface that enables an operator to enter the voter code for the provisional ballot, wherein the ballot tabulation device is also configured to generate the identification code based on the voter code and print the identification code on the provisional ballot.  
23. (original) The voting system of claim 21, further comprising a voting device configured to provide a user interface that enables a voter to input the contest selections, wherein the voting device is also configured to mark the contest selections on a paper activation card or other paper medium to create the paper ballot.  
24. (original) The voting system of claim 23, wherein the voting device is configured to 7 CORE/0803338.0237/161902515.1Serial No.: 16/942,637 Docket No.: 0803338.0237 provide a user interface that enables an operator to enter the voter code for the provisional ballot, wherein the voting device is also configured to generate the identification code based on the voter code and print the identification code on the provisional ballot.  
25. (original) The voting system of claim 23, further comprising an electronic pollbook configured to assign the voter code to the provisional ballot, wherein the electronic pollbook is also configured to generate the identification code based on the voter code and print the identification code on the paper activation card or other paper medium.  
26. (original) The voting system of claim 21, wherein the identification code comprises the voter code or a barcode that encodes the voter code.  
27. (original) The voting system of claim 26, wherein the CVR for the provisional ballot includes a CVR identifier, wherein the ballot tabulation device is configured to create a cross- reference table that associates the voter code with the CVR identifier, and wherein the election management system is configured to access the cross-reference table to identify the CVR associated with each of the inputted voter codes.  
28. (original) The voting system of claim 21, wherein the identification code comprises an encrypted voter code or a barcode that encodes the encrypted voter code, wherein the encrypted voter code is generated by encrypting the voter code using an encryption key.  
29. (original) The voting system of claim 28, wherein the CVR for the provisional ballot includes a CVR identifier, wherein the ballot tabulation device is configured to create a cross- reference table that associates the encrypted voter code with the CVR identifier, and wherein the election management system is configured to encrypt each of the inputted voter codes using the encryption key and then access the cross-reference table to identify the CVR associated with each of the inputted voter codes as encrypted.  
30. (original) The voting system of claim 28, wherein the ballot tabulation device is configured to store the encrypted voter code within the CVR for the provisional ballot, and wherein the election management system is configured to either (i) encrypt each of the inputted voter codes using the encryption key and then identify the CVR that stores each of the inputted voter codes as encrypted or (ii) decrypt the encrypted voter code stored within each CVR using a decryption key and then identify the CVR that stores each of the inputted voter codes.

Allowable Subject Matter
Claims 1-30 are allowed.


The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments regarding claims 1, 13 and 21 filed on 10/20/2021 are considered persuasive. Accordingly, the prior fails to disclose:
i. a voting system as recited in claim 1, comprising: 
a ballot tabulation device configured to tabulate a plurality of paper ballots cast by a plurality of 
voters in an election, wherein one or more of the paper ballots comprises a provisional ballot on which is printed an identification code that represents a voter code assigned to a voter who cast the provisional ballot, wherein the ballot tabulation device tabulates each paper ballot by determining one or more contest selections marked on the paper ballot and storing the contest selections within a cast vote record (CVR) for the paper ballot and, for each provisional ballot, additionally providing a link between the CVR and the voter code for the provisional ballot; and an election management system configured to use the link to identify the CVR associated with each of one or more voter codes identified as having a change in eligibility status, wherein the election management system is configured to update a total vote count by either (i) including the contest selections stored within the CVR in the total vote count when an eligibility determination indicates the voter associated with the identified voter code is an eligible voter or (ii) exclude the contest selections stored within the CVR from the total vote count 

ii. a voting system as recited in claim 13, comprising: 
a ballot tabulation device configured to tabulate a plurality of paper ballots cast by a plurality of voters in an election, wherein one or more of the paper ballots comprises a provisional ballot, wherein the ballot tabulation device tabulates each paper ballot by determining one or more contest selections marked on the paper ballot and storing the contest selections within a cast vote 4record (CVR) for the paper ballot and, for each provisional ballot, the ballot tabulation device is further configured to provide a user interface that enables an operator to enter a voter code assigned to a voter who cast the provisional ballot and, in response, the ballot tabulation device is configured to print an identification code associated with the voter code on the provisional ballot and provide a link between the CVR and the voter code for the provisional ballot; and 
an election management system configured to use the link to identify the CVR associated with each of one or more voter codes identified as having a change in eligibility status, wherein the election management system is configured to update a total vote count by either (i) including the contest selections stored within the CVR in the total vote count when an eligibility determination indicates the voter associated with the identified voter code is an eligible voter or (ii) exclude the contest selections stored within the CVR from the total vote count when an eligibility determination indicates the voter associated with the identified voter code is an ineligible voter.

iii. a voting system as recited in claim 21, comprising: 
a ballot tabulation device configured to tabulate a plurality of paper ballots cast by a plurality of voters in an election, wherein one or more of the paper ballots comprises a provisional 6ballot on which 
an election management system configured to identify the CVR associated with each of one or more voter codes identified as having a change in eligibility status, wherein the election management system is configured to update a total vote count by either (i) including the contest selections stored within the CVR in the total vote count when an eligibility determination indicates the voter associated with the identified voter code is an eligible voter or (ii) exclude the contest selections stored within the CVR from the total vote count when an eligibility determination indicates the voter associated with the identified voter code is an ineligible voter, and wherein the election management system is configured to prevent a user from accessing the contest selections stored in the CVR for the provisional ballot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THIEN M LE/Primary Examiner, Art Unit 2887